a OS Unided ae DVsdeucd — Se |

Case: 3:16-cv-00022-jdp Document #: 68 Filed: 05/27/20 Page 1 of 1

Western Da berel i) Wis Const

L a dt —_ a
“fe S.A pd ao

Vi —_ }b-Cy-22

by Byln Whe lye!
Respondent. Aipallee |

— Vrabvenil he Rule (EL . dyp bro, hea bz fehboran, boorlaey M. bowing, hereby —
; eppecls beam the dd, mends op 4 & Wesdeon Dsdered Loord of ieee ae Melon |
Challeasins the Ddrad. Lord's Sobdecd Medlen Suersdtchrorpand a Role& 7 Mebon foo

_ {Ree cui omalan sh coulis of atin vale Doak, Jody mm, zak: were € sdoddial Hoa db.

Pederson, 0-8. Dishered Jodee,, on 4- IS Dera (chellesged pend 4-22-2020 (ule $5 Madvon),

mu Cons veal wih be Nol ve of Med Zz resfeed fully Sebmil a bali
Repeat A. Per mn: $hi04 fe bie sleek & Dodedrns Goan aal

 

bay sil

 

a, Loyuttl M1. a 407 326

scent ia Steer ebesjeam Paes hdy fh i
Lv o. bos (000

Eriobel WL 53905
